J. A03010/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


ESTATE OF KOREAN HARRINGTON,             :     IN THE SUPERIOR COURT OF
DECEASED                                 :          PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
APPEAL OF: GAIL HARRINGTON               :
                                         :     No. 1319 EDA 2015

                     Appeal from the Order April 10, 2015
             In the Court of Common Pleas of Montgomery County
                      Orphans’ Court No(s).: 2008-X1917


BEFORE: GANTMAN, P.J., MUNDY, J., and DUBOW, J.

JUDGMENT ORDER BY DUBOW, J.:                    FILED JANUARY 28, 2016

     Appellant, Gail Harrington, Administratrix of the Estate of Korean

Harrington, appeals from the order entered in the Montgomery County Court

of Common Pleas on April 10, 2015, dismissing her exceptions to the

February 9, 2015 order sustaining the objections filed by the Commonwealth

of Pennsylvania Department of Public Welfare to the first and final

accounting filed by Appellant. We dismiss this appeal.

     The facts are not relevant to our determination.        Instantly, we

recognize:

        [A]ppellate briefs and reproduced records must materially
        conform to the Pennsylvania Rules of Appellate Procedure.
        This Court may quash or dismiss an appeal if the appellant
        fails to conform to the requirements set forth in the
        Pennsylvania Rules of Appellate Procedure.
J. A03010/16


Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005)

(internal citations omitted).    See also Pa.R.A.P. 2111-2119 (discussing

required content of appellate briefs and addressing specific requirements of

each subsection of brief on appeal).

      Appellant’s brief, prepared by her appellate counsel Rhonda Hill

Wilson, Esq., is woefully inadequate. Her brief is nearly identical to that filed

in the Orphans’ Court by Milton S. Savage, Jr., Esq., Appellant’s then-

counsel.   Appellant’s brief does not contain a statement of questions

involved. See Pa.R.A.P. 2111(a)(4); 2116. It does not contain an averment

that she was not ordered to file a Pa.R.A.P. 1925(b) statement.             See

Pa.R.A.P. 2111(a)(11) and (d). The argument section is not divided “into as

many parts as there are to be argued,” and contains no headings.            See

Pa.R.A.P. 2119(a).     Most significantly, nowhere in her argument does

Appellant assert trial court error.     These substantial omissions preclude

meaningful review. Accordingly, we suppress Appellant’s brief and dismiss

her appeal. See Adams, supra; Pa.R.A.P. 2101.

      Appeal dismissed. Case is stricken from the argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/28/2016




                                       -2-